DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3,5-7,9-11,13,14,16-18,20-22,24-26,28,29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hancock in view of Karp.
        Regarding claims 1, 16, Hancock disclose a method of providing navigation assistance to a user of a communications device (Hancock discloses an “Internet based automatic location system.” Hancock, 23:26-28. Hancock’s system performs a method for “automatically providing services over a computer network” to users “based on their geographic location” (id., Abstract) such as “vehicular navigation” (id., 17:35-39) the method comprising: receiving, by a directional assistance service, an Internet query initiated at the communications device and directed via the Internet to initiate a request for navigational assistance to a destination (Hancock discloses a navigational system including “Go2 grid” and “Go2 Application” (e.g., Hancock, 23:31-40, 26:23-29) that provides the location of a desired destination and routing information for a user to navigate from a present location to a desired destination. Id., 17:26-18:3. Computing device 1302 is a communications device capable of “wireless communications,” and may be a “portable computing device” installed in a mobile unit or carried by a user, or a “non-portable computing device such as a general purpose desktop computer.” Hancock, 23:41-65, 24:5-23, 24:39-41. Hancock refers to the device as “portable” for simplicity but explains that the description applies to non-portable devices as well. Id., 23:51-52. Hancock discloses the claimed “Internet query initiated at the communications device and directed via the Internet” by disclosing that the computing device “connects to the primary server 1314” via the Internet to transmit a query. Id., 28:1-11, Server 1314 thus receives the Internet query initiated at the communication device, as shown in Fig. 13. Hancock, 3:7-8, 25:1-3. Hancock discloses that the query “initiate[s] a request for navigational assistance to a destination” because the system facilitates requests for navigational guidance and permits a destination to be specified. Hancock, 5:58-60, 27:28-37, 26:24-29; For example, a user can facilitate navigation guidance by specifying a predefined address (e.g., a “universal locational address (ULA)) or a tradename (e.g., a proprietary locational address (PLA)) of the destination as shown in Figs. 12a and 12c.” Hancock, 5:58-60, 27:28-37, 26:24-29. Id., Figs 12a, 12c, 16; see also id., 17:35-18:3 (user may query with an address to receive responsive to receiving the Internet query ( because Hancock’s server 1314 receives an Internet query from the communications device as an information packet, and performs responsive processing. Section VI.C.1.b; Hancock, 3:15-22; Hancock also recognizes that the type of device (mobile or fixed) alters the method for determining the device’s location. Hancock, 23:41-24:4; For example, Hancock explains that “automatic location identification” (ALI) includes identifying “signals commonly used in landline telephonic devices (‘ANI’ and the like),” which are “used in conjunction with a database lookup table to identify a caller’s fixed location.” Id., 24:1-4; see also id., 28:16-22 (using GPS when identifying the location of a mobile device). Hancock, however, does not expressly disclose first determining whether the communications device is mobile, but Karp does. Karp discloses determining whether or not the communications device is a mobile wireless communications device (Karp teaches a system and method in which “a determination is made as to whether a wireless or fixed call is being received.” Karp, 12:21-22. As shown in Fig. 1, Karp’s system can be used to locate users of both a “wireless phone 112” and a “standard plain old telephone service (POTS) phone 114.” Id., 3:40-44; Karp discloses that “if a determination in the affirmative is reached, that the call is wireless, then control is passed to a subroutine for translating position to address of call origin,” and “if the call is not wireless in origin, control is passed to processes for translating an ANI directly to an address associated with the origin of the call.” Id., 12:40-46; Karp teaches determining the type of device based on whether the associated ANI corresponds to a record in the PSTN database or a unique identifier identifying the call as wireless. Karp, 12:22-27, 37-40. This determination allows the system to determine how to locate the device making the call. For example, if the device is a landline, the ANI may be translated “directly to an address associated with the origin of the call.” Karp, 12:44-46. If the device is wireless, the position may be calculated using triangulation techniques based on the location of cellular receiving stations. Id., 7:62-63, 10:16-41, 13:60-14:11. Therefore, It would have been obvious to a person of ordinary skill in the art to improve Hancock’s system with Karp’s determination of whether the communications device is wireless. “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, (2007). Hancock discloses locating the communications device to provide navigation assistance and, like Karp, discloses that techniques for locating the communications device depend on whether the device is portable or non-portable. For example, Hancock discloses that “automatic identification signals commonly used in land-line telephonic devices (‘ANI’ and the like), can be used in conjunction with a database lookup table to identify a caller’s fixed location.” Hancock, 23:59-24:4, 26:19-22 (“telephone number identification systems (ANI) can be used in conjunction with a database lookup table to determine predefined fixed positions of users based on an assigned telephone number”). Hancock also discloses that triangulation techniques and cellular base stations (“ALI Example II”) may be used to locate mobile devices. Id., 23:59-24:4 (“typically uses triangulation techniques in conjunction with at least two cellular base stations”); see also id., 3:56-61. A predicate to either identification technique disclosed in Hancock necessarily includes a determination of whether the device type is fixed or mobile. Nevertheless, even where Hancock describes a variety of location determination techniques based on whether the communication device is a mobile device or a fixed landline telephone, there is no express disclosure that the Hancock system first determines whether a communications device is mobile (e.g., cellular device on a cellular network) or fixed (e.g., a landline or desktop operating over a dial-up connection) as a threshold matter. Karp, which discloses a location-determination system similar to Hancock, describes the efficiencies gained in identifying and tracking client locations by first determining whether the requesting device is mobile. Karp, 12:21-22. Karp teaches that this determination, along with identifying the location of the requesting device, can be done at the server, which would realize efficiency gains by first performing Karp’s threshold determination of whether the requesting device is mobile. A person of ordinary skill in the art would have understood that the combination of Hancock and Karp, to accomplish determining whether a device is mobile and identifying the location of the device at the server would reduce power consumption and processing power at the mobile device. A person of ordinary skill in the art would have understood that there were two primary means to determine location—at the device or at a remote server— and that these two options come with engineering tradeoffs. Id. A person of ordinary skill in the art would have understood that performing the determination on the mobile device would consume power resources. Id., 64. Offloading the location determination to servers, as taught by Karp, would reduce the amount of battery and processing power consumed at the mobile device. Id. A person of ordinary skill in the art  would have also had a reasonable expectation of success in modifying Hancock to include Karp’s determining whether a device is mobile and determining the location of the device at a server. Such a modification would have required only routine skill in the art, as it was one of two fundamental tradeoffs in system design (perform location determination on the mobile device or at the server). Id. For example, a query submitted from the portable device may be routed through the cellular network to Hancock’s server 1314. The query may include a unique identifier identifying the device as wireless (Karp, 12:37-40). Once determined to be mobile, the server could then determine the device’s location using triangulation techniques (Id., 13:60-14:11). In view of Karp’s location determination at the server, a person of ordinary skill in the art would have understood that Hancock’s system would be improved by first determining the type of device to efficiently determine the location of that device.  For example, Karp teaches that the location of the communication device can be easily determined for a fixed location device, such as a landline phone, by translating “directly to an address associated with the origin of the call.” Karp, 12:44-46. A person of ordinary skill in the art would have understood that a simple table lookup, as taught by both Karp and Hancock, for a fixed location device would require less processing power, time, and cost than the triangulation method for a mobile device. Accordingly, a person of ordinary skill in the art would have been motivated to modify Hancock’s system to determine whether the remote unit sending the request “is a mobile wireless communications device.”  Moreover, determining whether a device is mobile to properly track its location was a common problem readily recognized in the art as early as the mid90s when cellular devices began growing in popularity. For example, in 1994, the FCC introduced proposed rulemaking recognizing the issue of traditional locating methods for emergency calls. See generally Ex-1020. In its proposal, the FCC recognized that using ANI (as disclosed in both Hancock and Karp) is ineffective for mobile callers and instead required ALI (as also disclosed in Hancock, 23:59-24:4) to process “911 calls provided over wireless mobile units.” Id., 2. The threshold issue, therefore, of whether a device is mobile or not—e.g., to determine whether ALI should be used, was known. To make this threshold determination, wireless communication devices using emergency service were required to “furnish a device identification, e.g., a mobile identification number (MIN)” from which it could be determined whether the device is mobile. A  person of ordinary skill in the art would have been motivated to look to references such as Karp that disclose performing the threshold determination to improve Hancock’s versatile system that is capable of use from either a portable or non-portable device.  A person of ordinary skill in the art would have also been motivated to make the threshold determination to implement the most effective way to locate a device and/or to properly format the query response. Because such methods were well known in the art, and indeed mandated by the FCC for certain circumstances, before the ’196 patent, a person of ordinary skill in the art would have had a reasonable expectation of success in doing so. Hancock in view of Karp teaches responsive to determining that the communications device is the mobile wireless communications device, the directional assistance service obtaining an indication of a present location of the mobile wireless communications device (As described above, the proposed combination of Hancock in view of Karp teaches the claimed “determining and using a present location of the mobile wireless device as the location of the device,” because Hancock’s server would determine location directly after receiving the query. Hancock, 3:15-22, 23:41-24:4; Specifically, Karp discloses the claimed “determining and using a present location of the mobile wireless device as the location of the device,” responsive to determining that the communications device is mobile; Karp, 10:16-41, 12:37-44, 13:60-14:11. The determination of the device’s location in Karp is made by a remote computer (e.g., a server). Id., 10:30-36; Once combined as explained above, a person of ordinary skill in the art  would have understood Hancock’s order of operations would also be adjusted, as shown below in the annotations to Hancock Figure 16, because the server would determine location directly after receiving the query, rather than having the device determine its location before sending the query Moreover, Hancock expressly envisions flexibility in its system architecture where functionality described within the mobile device can be implemented outside the device, including at the server. See Hancock, 25:15-21 (explaining that the ALI, which can determine the device location, can be implemented outside the mobile device itself); id., 30:58-64 (stating that the primary server 1314 can implement functionality of the Go2 client application, which converts the device location in the appropriate coordinate format for use in the system); Hancock in view of Karp teaches responsive to determining that the communications device is not the mobile wireless communications device, obtaining a fixed location associated with the communications device (Hancock discloses obtaining a fixed device location from the device’s ANI to determine the device’s location. Hancock, 23:67-24:4. Hancock’s server 1314 is described as “coupled with a database or persistent storage device 1316.” Id., 24:39- 49. Server 1314, along with database 1316 and enhanced servers 1315, is unbound to any one physical configuration. Id., 24:50-59. These components provide “location-specific data” to the mobile device. Id. Accordingly, a person of ordinary skill in the art would have understood that the ANI location determination could be implemented at a centralized location, such as server 1314, responsive to determining the communications device is of fixed location. In fact, the ANI would be located on a server because at the time of the ’196 patent, an ANI database would not have been implemented at a mobile device. Karp teaches the claimed “obtaining a fixed location associated with the communications device to determine the location of the communications device” responsive to determining whether the communications device is not mobile. The computer translates the ANI associated with the device to the address associated with the device. Karp, 12:44-46. A person of ordinary skill in the art would understood that the proposed Hancock-Karp system, as combined above, would reduce power consumption and processing power needed at the mobile device, and would have had a reasonable expectation of success in doing so. Hancock’s Figure 13 has been annotated to show the combined Hancock-Karp system, with the PSTN transmitting data directly to server 1314. Once combined as explained above, a person of ordinary skill in the art would have understood Hancock’s order of operations would also be adjusted, as shown below, because the server would determine location (using the cellular network) after receiving the query, rather than having the device determine its location before sending the query). Hancock in view of Karp teaches the directional assistance service providing navigation information to the communications device in response to the Internet query, wherein the navigation information provides directions for proceeding to the destination (because  Hancock explains that its navigation system “may be used for general vehicular navigation, to drive from” a starting location to a “target location” (id., 17:35-39) including from “Los Angeles to the visitor’s center at the Grand Canyon” (id., 17:35- 37). When the user selects the target location, “the navigational system will direct the driver to the proper destination.” Id., 17:48-49; see also id., 17:53-55, 60-62 (a “driver simply selects [one of the queried] restaurants, and the navigational system directs the driver to that location”); 30:58-64 (explaining primary server 1314 provides services directly to users).   
     Regarding claims 2,17, Hancock discloses wherein the directional assistance service obtaining the indication of the present location comprises receiving the indication of the present location from the communications device that initiates the Internet query Hancock explains that its navigation system “may be used for general vehicular navigation, to drive from” a starting location to a “target location” (id., 17:35-39) including from “Los Angeles to the visitor’s center at the Grand Canyon” (id., 17:35- 37).  When the user selects the target location, “the navigational system will direct the driver to the proper destination.” Id., 17:48-49; see also id., 17:53-55, 60-62 (a “driver simply selects [one of the queried] restaurants, and the navigational system directs the driver to that location”); 30:58-64 (explaining primary server 1314 provides services directly to users)   
         Regarding claims 3,18, Hancock discloses wherein the receiving the indication of the present location receives latitude/longitude coordinates obtained by a GPS system of the communications device (line 12-23, col. 26).  
       Regarding claims 5, 20, Hancock wherein the receiving the indication of the present location from the user location database connected to the wireless network comprises receiving GPS information received by the wireless network from the communications device  (line 12-23, col. 26). 
      Regarding claims 6, 21, Hancock discloses wherein the obtaining the fixed location associated with the communications device comprises retrieving the fixed location from a database (Hancock discloses that the automatic identification signals, e.g., ANI, used to identify the fixed location “can be used in conjunction with a database lookup table to identify [the] fixed location.” Hancock, 23:67-24:4. A person of skill in art would have understood that using a database lookup table to identify the fixed location involves using a database to retrieve the location because a database is simply a collection of logically related data stored together in files and an ANI lookup table would simply be database files organized to allow access based on telephone number. Id.; see also Karp, 12:24-27).
         Regarding claims 7, 22, Hancock in view of Karp disclose wherein the retrieving the fixed location from the database comprises querying a public service telephone network (PSTN). (Hancock recognizes that the PSTN serves a pertinent role in location determination (Hancock, 24:29-37), and discloses that ANI is “used in conjunction with a database lookup table to identify a caller’s fixed location…based on an assigned telephone number.” Id., 23:59-24:4, 26:19-22. Although Hancock does not expressly state that the PSTN comprises a database of fixed locations, a person of skill in art would have understood the PTSN to be a database of fixed locations. Ex1023, 1-2. Although a person of skill in art would have understood that the database in Hancock is connected to the PSTN, Karp expressly discloses this. Id., 105-06. Karp states that the number placing an incoming call corresponds to a record in the PSTN database and, if “the call is not wireless” ANI from the PSTN database “is used to directly to an address associated with the origin of the call.” Id., 12:21-46. A POSA would have found it obvious to combine Karp’s express disclosure of the PSTN database with the suggestion in Hancock that the PSTN and a database be used to identify a fixed location because such a combination is no more than simple clarification of the well-known, conventional workings of the telephone system). 
       Regarding claims 9,24, Hancock in view of Karp disclose receiving a user input of a destination address at the communications device, wherein the received Internet query includes the destination address; and the directional assistance service determining the destination from the destination address (First, Hancock discloses using an address (e.g., ULA) for navigation, as shown in Fig 12a. Hancock, 5:58-60, 27:28-37, 26:24-29. Fig. 12a. Hancock explains that if a driver wishes to request navigational information by destination address, the “driver must first determine the address for the target location, and then input the address.” Id., 17:37-39; see also id., 27:50- 60, 29:30-36. Second, Hancock discloses that once the driver queries using the address, “the navigational system will direct the driver to the proper destination.” Id., 17:46-49; see also id., 17:62-66 (a user “could input the address and be directed to that restaurant location”)
         Regarding claims 10, 25, Hancock in view of Karp disclose receiving a user input of a name of a business at the communications device, wherein the received Internet query includes the name of the business; and the directional assistance service determining the destination from the name of the business (First, Hancock discloses that a user can request navigation to a business by inputting the business’s tradename instead of its address, e.g., “McDonald’s.” Hancock, Figs. 10A, 10B, 17:52-18:3. For example, a user “queries the system” for occurrences of a particular restaurant’s “proprietary locational address” (PLA) and “because the system is aware of [the user’s] current location, the chain’s restaurants may be listed by proximity. Id., 17:57-60. The PLA corresponds to a tradename. “For example, a nationwide enterprise such as McDonald’s with many locations may choose a PLA that is associated with its tradename” to “allow customers to locate it using a common name.” Id., 9:3-8. Second, Hancock discloses that, from the query, the responsive destinations are listed so that a “driver simply selects one of the restaurants, and the navigational system directs the driver to that location.” Hancock, 17:60-62).
       Regarding 11,26, Hancock discloses monitoring movement of the wireless device; and sending a solicitation to a user the wireless device as targeted advertising (see example 5 on col. 17 and 18).  
       Regarding claims 13,28, Hancock in view of Karp disclose the directional assistance service prompting the user of the communications device to provide an option for selection of suggested nearby businesses as the destination; responsive to the user selecting the option for selection of the suggested nearby businesses, the directional assistance service suggesting one or more nearby businesses; and responsive to a user input selecting a selected one of the suggested nearby businesses, sending the Internet query including an identifier of the selected one of the suggested nearby businesses (First, Hancock discloses prompting a user to configure preferences that include allowing subsequent category queries. Hancock explains that the U/I module of the communication device “prompts the user for information including user preferences and category selections to be used for subsequent information requests.” Hancock, 26:53-57; see also id., 30:1-21; Fig. 17 (“CATEGORY (i.e. RESTAURANTS, BANKS, ETC.”); Second, Hancock discloses presenting a user with an options menu to specify a category for a desired target location, e.g., “restaurants; banks; ATM machines; hotels; copy centers; libraries; museums; gas stations.” Hancock, 28:58-65. The user can find nearby restaurants, for example, by first selecting the corresponding category of interest. Id. Third, when the user selects a category of business, the user is presented with nearby businesses matching the category. In one example from Hancock, “the drive simply selects one of the restaurants, and the navigational system directs the driver to that location.” Hancock, 17:52-62. Such systems were well known in the art before the ’196 patent. See, e.g., Ex-1011 (disclosing prompts to specify a destination from a category)). 
      Regarding claims 14,28, Hancock in view of Karp teaches the directional assistance service prompting the user of the communications device to provide an option for selection of a category of business for the suggested nearby businesses; responsive to the user selecting the option for selection of the category of business, sending a prompt for the user to specify the category of business; and responsive to the user specifying the category of business, the directional assistance service suggesting the one or more nearby businesses matching the category of business (First, Hancock discloses prompting a user to configure preferences that include allowing subsequent category queries. Hancock explains that the U/I module of the communication device “prompts the user for information including user preferences and category selections to be used for subsequent information requests.” Hancock, 26:53-57; see also id., 30:1-21; Fig. 17 (“CATEGORY (i.e. RESTAURANTS, BANKS, ETC.”); Second, Hancock discloses presenting a user with an options menu to specify a category for a desired target location, e.g., “restaurants; banks; ATM machines; hotels; copy centers; libraries; museums; gas stations.” Hancock, 28:58-65. The user can find nearby restaurants, for example, by first selecting the corresponding category of interest. Id.; Third, when the user selects a category of business, the user is presented with nearby businesses matching the category. In one example from Hancock, “the driver simply selects one of the restaurants, and the navigational system directs the driver to that location.” Hancock, 17:52-62. Such systems were well known in the art before the ’196 patent. See, e.g., Ex-1011 (disclosing prompts to specify a destination from a category).
       
Claims 4,12,19,27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hancock and Karp as applied to claim 1,16 above, and further in view of Raybury.
         Regarding claims 4,19, Hancock, Karp in view of Raybury disclose wherein the directional assistance service obtaining the indication of the present location comprises receiving the indication of the present location from a user location database connected to a wireless network (Rayburn discloses “querying an external user location database … to determine the location of the communications device” by teaching a route planning service (RPAS) that determines the present location of a mobile station by querying an external user location database of the mobile station’s wireless network (e.g., the mobile switching center 16, mobile position center 18, and base station 14). Rayburn, 5:54-6:1, 16:40-57; 17:5-6; Rayburn discloses that its RPAS uses the determined location as the device’s present location. Rayburn, at 6:14-16. Hancock recognizes using an external user location database to retrieve information that is “customized” to the location of the communications device (Hancock, 3:7-14), but it does not use a database on the network to determine the location of the device. Instead, the device’s location is determined locally on the device. Hancock, 3:7-14. Rayburn similarly recognizes it was well known for a device to determine its own location but recognized the limited availability of such “advanced” devices at that time due to resource constraints. Rayburn, 3:21-30, 3:43-46. To account for this and accommodate more types of devices for greater user accessibility, Rayburn teaches centralizing the device-locating function to the mobile network service to minimize the required storage space and bandwidth required. This aligns with Hancock’s goal of increasing its system’s accessibility to a variety of device types. Hancock, 25:29-41. A person of ordinary skill in art would have been motivated to further this goal by modifying Hancock’s system to determine the location of the mobile wireless device by querying an external user location database, as taught by Rayburn. A person of ordinary skill in art would have had a reasonable expectation of success in making this modification because it uses known methods and amounts to no more than changing the location of data storage. see also Jazz Pharms, Inc. v. Amneal Pharms, LLC, 895 F.3d 1347 (Fed. Cir. 2018) (affirming finding that a person of ordinary skill would modify a system to include storage on a server for reasons of cost, efficiency, and volume). 
        Regarding claims 12, 27, Raybury discloses wherein the sending a solicitation comprises sending a text message (col.1, line 44-58).
Claims 8,23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hancock and karp as applied to claims 1,16 above, and further in view of Takaki.
         Regarding claims 8, 23, Hancock and Karp in view of Takai disclose receiving a user input of a destination telephone number at the communications device, wherein the received Internet query includes the destination phone number; and the directional assistance service determining the destination from the destination phone number (As described below, it would have been obvious to a person of ordinary skill in art to modify the proposed Hancock-Karp system with Takaki’s destination phone number. Takaki discloses the claimed “query includes the destination phone number” because it teaches that a user submits a navigation request via a portable phone using a desired destination’s registered phone number. Takaki, 5:56-60. Takaki discloses the claimed “directional assistance service determines the location of the destination from the destination phone number” because it teaches that upon receiving the request, “a navigation service searches the route navigation database, based on the registered phone number to provide the corresponding destination’s location.” Id., 5:61-65, 6:44-57). 
Claims 15,30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hancock and Karp as applied to claim 1,16 above, and further in view of Enzmann.
        Regarding claims 15,30, Hancock and Karp in view of Enzmann disclose the directional assistance service prompting the user of the communications device to provide an option for selection of tracking another communications device that is another mobile wireless communications device; and responsive to the user selecting the option for tracking the another mobile wireless communications device, the communications device sending the Internet query with an identifier of the another mobile wireless communications device (As described below, it would have been obvious to a POSA to modify the proposed Hancock-Karp system with Enzmann’s consulting a database to obtain an identifier for identifying the other network user’s wireless device. First, Enzmann discloses that a user or “requestor” can “submit a location query” that “includes at least an identification of the requestor and an identification of the network user about whom the requestor desires location information,” e.g., a MIN or “the telephone number of the device.” Enzmann, 6:41-45, 2:16-26, 7:4-8, 1:20-40; Second, Enzmann discloses that in response to the requestor’s query, the system “proceeds with determining the location of the wireless device” of another user by asking the wireless network for the location of the other user. Id., 7:51-58 (“If, in step 204b, the network user chooses to release her location information to the requester, in step 204d, location server 100 proceeds with determining the location information of the wireless device.”) A person of ordinary skill in art would have understood that, because Enzmann’s initial request for the other user’s location includes a user identifier, the request to the wireless network would also include the identifier to accurately identify the user’s device to be tracked on the network, as shown in Fig. 2 below. Id., 7:2-8; A person of ordinary skill in art would have found it obvious and advantageous to enable the system of Hancock to track another mobile wireless device to allow the user to supervise the user of another device. For example, to allow a user such as a parole officer, caregiver, or parent to supervise the whereabouts of “parolees, the elderly, and children.” Enzmann, 9:1-14; A person of ordinary skill in art would have been motivated to modify the method of Hancock to provide the user with the option to track another mobile wireless communications device and to send an Internet query including an identifier of the other mobile wireless device, as taught by Enzmann, to allow the user to supervise the whereabouts of another user. Such a modification would allow Hancock’s system to also prompt the user to select a “tracking” option among the other selectable options. Id. A person of ordinary skill in art would further have had a reasonable expectation of success in implementing this tracking feature, because such systems were common in the art before the date of the ’196 patent, and systems for tracking other users’ mobile devices were already in use, and indeed proposed as federal regulations as early as 1994 as part of the “enhanced 911” service. Enzmann, Abstract; Ex-1020, 2; Accordingly, such tracking methods would have implemented only conventional systems and methods in ways a person of ordinary skill in art would have readily understood and expected to succeed).
Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive. The applicant argued that neither Hancock nor Karp disclose or suggest that the directional assistance network receives an Internet query initiated at a communications device and directed via the Internet to initiate a request for navigational assistance to a destination and responsive to receiving the Internet query, determines whether or not the communications device is a one of the one or more mobile wireless communications devices. The examiner respectfully disagreed with the applicant for the following reason. Hancock discloses a navigational system including “Go2 grid” and “Go2 Application” (e.g., Hancock, col. 23, line 31-40, col. 26, line :23-29) that provides the location of a desired destination and routing information for a user to navigate from a present location to a desired destination. Id., col. 17, line 26-18:3. Computing device 1302 is a communications device capable of “wireless communications,” and may be a “portable computing device” installed in a mobile unit or carried by a user, or a “non-portable computing device such as a general purpose desktop computer.” Hancock, col. 23, line 41-65, col. 24, line 5-23, col. 24, line 39-41. Hancock refers to the device as “portable” for simplicity but explains that the description applies to non-portable devices as well. Id., col. 23, line 51-52. Hancock discloses the claimed “Internet query initiated at the communications device and directed via the Internet” by disclosing that the computing device “connects to the primary server 1314” via the Internet to transmit a query. Id., col. 28, line 1-11, Server 1314 thus receives the Internet query initiated at the communication device, as shown in Fig. 13. Hancock, col. 3, line 7-8, col. 25, line 1-3. Hancock discloses that the query “initiate a request for navigational assistance to a destination” because the system facilitates requests for navigational guidance and permits a destination to be specified. Hancock, col. 5, line 58-60, col. 27, line 28-37, col. 26, line 24-29; For example, a user can facilitate navigation guidance by specifying a predefined address (e.g., a “universal locational address (ULA)) or a tradename (e.g., a proprietary locational address (PLA)) of the destination as shown in Figs. 12a and 12c.” Hancock, col.5, line 58-60, col. 27, line 28-37,col. 26, line 24-29. Id., Figs 12a, 12c, 16; see also id., col. 17,line 35-18:3 (user may query with an address to receive navigational guidance to the grand canyon visitor center, or query with a tradename to receive directions to the nearest fast food);col. 11, line 66- col. 12, line 7 (explaining the physical manifestation of navigational system is flexible); col. 30, line 58-64 (explaining primary server 1314 provides services directly to users); responsive to receiving the Internet query ( because Hancock’s server 1314 receives an Internet query from the communications device as an information packet, and performs responsive processing. Section VI.C.1.b; Hancock, col. 3, line 15-22; Hancock also recognizes that the type of device (mobile or fixed) alters the method for determining the device’s location. Hancock, col. 23, line 41- col. 24, line 4; For example, Hancock explains that “automatic location identification” (ALI) includes identifying “signals commonly used in landline telephonic devices (‘ANI’ and the like),” which are “used in conjunction with a database lookup table to identify a caller’s fixed location.” Id., col. 24, line 1-4; see also id., col. 28, line16-22 (using GPS when identifying the location of a mobile device). Hancock, however, does not expressly disclose first determining whether the communications device is mobile, but Karp does. Karp discloses determining whether or not the communications device is a mobile wireless communications device (Karp teaches a system and method in which “a determination is made as to whether a wireless or fixed call is being received.” Karp, col. 12, line 21-22. As shown in Fig. 1, Karp’s system can be used to locate users of both a “wireless phone 112” and a “standard plain old telephone service (POTS) phone 114.” Id., col. 3, line 40-44; Karp discloses that “if a determination in the affirmative is reached, that the call is wireless, then control is passed to a subroutine for translating position to address of call origin,” and “if the call is not wireless in origin, control is passed to processes for translating an ANI directly to an address associated with the origin of the call.” Id., col. 12, line 40-46; Karp teaches determining the type of device based on whether the associated ANI corresponds to a record in the PSTN database or a unique identifier identifying the call as wireless. Karp, col. 12, line 22-27, 37-40. This determination allows the system to determine how to locate the device making the call. For example, if the device is a landline, the ANI may be translated “directly to an address associated with the origin of the call.” Karp, col. 12, line 44-46. If the device is wireless, the position may be calculated using triangulation techniques based on the location of cellular receiving stations. Id., col. 7, line 62-63, col. 10, line 16-41, col. 13, line 60- col. 14, line 11. Therefore, It would have been obvious to a person of ordinary skill in the art to improve Hancock’s system with Karp’s determination of whether the communications device is wireless. “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, (2007). Hancock discloses locating the communications device to provide navigation assistance and, like Karp, discloses that techniques for locating the communications device depend on whether the device is portable or non-portable. For example, Hancock discloses that “automatic identification signals commonly used in land-line telephonic devices (‘ANI’ and the like), can be used in conjunction with a database lookup table to identify a caller’s fixed location.” Hancock, col. 23, line 59- col. 24, line 4, col. 26, line 19-22 (“telephone number identification systems (ANI) can be used in conjunction with a database lookup table to determine predefined fixed positions of users based on an assigned telephone number”). Hancock also discloses that triangulation techniques and cellular base stations (“ALI Example II”) may be used to locate mobile devices. Id., col. 23, line 59- col. 24, line 4 (“typically uses triangulation techniques in conjunction with at least two cellular base stations”); see also id., col. 3, line 56-61. A predicate to either identification technique disclosed in Hancock necessarily includes a determination of whether the device type is fixed or mobile. Nevertheless, even where Hancock describes a variety of location determination techniques based on whether the communication device is a mobile device or a fixed landline telephone, there is no express disclosure that the Hancock system first determines whether a communications device is mobile (e.g., cellular device on a cellular network) or fixed (e.g., a landline or desktop operating over a dial-up connection) as a threshold matter. Karp, which discloses a location-determination system similar to Hancock, describes the efficiencies gained in identifying and tracking client locations by first determining whether the requesting device is mobile. Karp, col. 12, line 21-22. Karp teaches that this determination, along with identifying the location of the requesting device, can be done at the server, which would realize efficiency gains by first performing Karp’s threshold determination of whether the requesting device is mobile. A person of ordinary skill in the art would have understood that the combination of Hancock and Karp, to accomplish determining whether a device is mobile and identifying the location of the device at the server would reduce power consumption and processing power at the mobile device. A person of ordinary skill in the art would have understood that there were two primary means to determine location—at the device or at a remote server— and that these two options come with engineering tradeoffs. Id. A person of ordinary skill in the art would have understood that performing the determination on the mobile device would consume power resources. Id., Offloading the location determination to servers, as taught by Karp, would reduce the amount of battery and processing power consumed at the mobile device. Id. A person of ordinary skill in the art  would have also had a reasonable expectation of success in modifying Hancock to include Karp’s determining whether a device is mobile and determining the location of the device at a server. Such a modification would have required only routine skill in the art, as it was one of two fundamental tradeoffs in system design (perform location determination on the mobile device or at the server). Id. For example, a query submitted from the portable device may be routed through the cellular network to Hancock’s server 1314. The query may include a unique identifier identifying the device as wireless (Karp, col. 12, line 37-40). Once determined to be mobile, the server could then determine the device’s location using triangulation techniques (Id., col. 13, line 60- col. 14, line 11). In view of Karp’s location determination at the server, a person of ordinary skill in the art would have understood that Hancock’s system would be improved by first determining the type of device to efficiently determine the location of that device.  For example, Karp teaches that the location of the communication device can be easily determined for a fixed location device, such as a landline phone, by translating “directly to an address associated with the origin of the call.” Karp, col. 12. Line 44-46. A person of ordinary skill in the art would have understood that a simple table lookup, as taught by both Karp and Hancock, for a fixed location device would require less processing power, time, and cost than the triangulation method for a mobile device. Accordingly, a person of ordinary skill in the art would have been motivated to modify Hancock’s system to determine whether the remote unit sending the request “is a mobile wireless communications device.”  Moreover, determining whether a device is mobile to properly track its location was a common problem readily recognized in the art as early as the mid 90s when cellular devices began growing in popularity. For example, in 1994, the FCC introduced proposed rulemaking recognizing the issue of traditional locating methods for emergency calls. The FCC recognized that using ANI (as disclosed in both Hancock and Karp) is ineffective for mobile callers and instead required ALI (as also disclosed in Hancock, col. 23, line 59- col. 24, line4) to process “911 calls provided over wireless mobile units.” Id., 2. The threshold issue, therefore, of whether a device is mobile or not—e.g., to determine whether ALI should be used, was known. To make this threshold determination, wireless communication devices using emergency service were required to “furnish a device identification, e.g., a mobile identification number (MIN)” from which it could be determined whether the device is mobile. A  person of ordinary skill in the art would have been motivated to look to references such as Karp that disclose performing the threshold determination to improve Hancock’s versatile system that is capable of use from either a portable or non-portable device.  A person of ordinary skill in the art would have also been motivated to make the threshold determination to implement the most effective way to locate a device and/or to properly format the query response. Because such methods were well known in the art, and indeed mandated by the FCC for certain circumstances, before the filing of the instant application, a person of ordinary skill in the art would have had a reasonable expectation of success in doing so.
       Regarding claims 11, 26, applicant argued that Hancock does not specifically disclose monitoring movement of the wireless device and sending a solicitation to a user of the wireless device as targeted advertising.  The examiner respectfully disagreed with the applicant in that Hancock clearly disclose in example 5 on col. 17 to18  if the driver above is traveling along a highway and becomes hungry and desires to eat at a particular fast-food chain, the driver could interrogate the system data to find any nearby chain restaurants. The driver simply queries the system for occurrences of the fast-food chain's PLA, and, since the system is aware of its current location, the chain's restaurants may be listed by proximity. The driver simply selects one of the restaurants, and the navigational system directs the driver to that location. Additionally, a local restaurant may advertise a ULA or PLA for its location, so a driver, seeing a billboard or advertisement containing a ULA or PLA address, could input that address and be directed to the restaurant location. Because of the unique style of the addresses and features of the subject invention, these addresses are particularly easy to input with a minimum chance of error, decreasing the risk of accidents and increasing the likelihood of going to the desired location.  
      Regarding claims 12, 27, applicant argued that Rayburn does not specifically disclose sending a solicitation to a user of the wireless device as targeted advertising from a geographic advertising system of the wireless communication system by sending a text message to the communication device. The examiner respectfully disagreed with the applicant in that Rayburn clearly disclose in col. 1 line 44-58 that the wireless device as targeted advertising from a geographic advertising system of the wireless communication system by sending a text message to the communication device.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416